In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1529 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellant, 
                                   v. 

JUAN ZAMUDIO, 
                                                  Defendant‐Appellee. 
                      ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division.  
         No. 1:16‐cr‐00251‐TWP — Tanya Walton Pratt, Judge. 
                      ____________________ 

    ARGUED OCTOBER 23, 2018 — DECIDED NOVEMBER 20, 2018 
                  ____________________ 

     Before KANNE, HAMILTON, and ST. EVE, Circuit Judges. 
   ST.  EVE,  Circuit  Judge.  A  grand  jury  returned  a  third  su‐
perseding  indictment  charging  defendant  Juan  Zamudio 
with participating in a drug‐traﬃcking conspiracy after law 
enforcement  executed  a  search  warrant  at  his  home  seizing 
approximately 11 kilograms of methamphetamine, a loaded 
gun, and a cell phone used to make intercepted calls, among 
other  items.  Prior  to  trial,  the  district  court  granted 
Zamudio’s  motion  to  suppress  the  seized  items.  The  gov‐
2                                                       No. 18‐1529 

ernment  brings  this  interlocutory  appeal  arguing  that  the 
district  court  erred  in  granting  Zamudio’s  motion  to  sup‐
press the evidence seized at Zamudio’s home pursuant to a 
search warrant. We agree and reverse. 
                          I. Background 
    In February 2016, the FBI’s Safe Streets Gang Task Force 
began  investigating  numerous  individuals  in  Indianapolis, 
Indiana  for  drug‐related  activities.  The  investigation  led  to 
judicial authorization to intercept calls from ten different cell 
phones. During its authorized surveillance, the government 
intercepted  phone  calls  between  the  apparent  head  of  the 
drug‐trafficking  conspiracy,  Jose  Zamudio,  and  his  brother 
Juan  Zamudio.  (For  the  sake  of  clarity,  we  will  refer  to  de‐
fendant as “Zamudio” and to his brother as “Jose.”) 
    Approximately  nine  months  later,  the  government  ap‐
plied  for  a  search  warrant  to  search  34  separate  locations, 
including  Zamudio’s  residence  at  64  N.  Tremont  Street  in 
Indianapolis. That same day, the magistrate judge approved 
the  application  for  the  search  warrant.  FBI  Special  Agent 
Tim Bates prepared the application and 84‐page affidavit, in 
which he set forth three specific instances of Zamudio’s par‐
ticipation in the drug‐trafficking conspiracy. 
   First,  in  October  2016,  Jose  called  Zamudio  to  discuss  a 
potential  methamphetamine  sale  to  co‐defendant  Jeffrey 
Rush.  After  the  call,  Zamudio  texted  Rush  and  identified 
himself as a contact for future drug transactions. Rush texted 
back stating he wanted to purchase two pounds of metham‐
phetamine.  Zamudio  and  Rush  then  planned  to  meet  at  a 
Kroger  grocery  store.  When  they  met,  surveillance  officers 
observed  Rush  exit  a  vehicle  and  enter  Zamudio’s  vehicle. 
No. 18‐1529                                                        3 

Then,  Rush  exited  Zamudio’s  vehicle  with  a  “basketball‐
sized red box.” 
    Next, a week after the Kroger transaction, surveillance of‐
ficers observed Rush and co‐defendant Jeremy Perdue enter 
Jose’s residence and exit a few minutes later. Rush and Per‐
due then  went to a  Long John  Silver’s restaurant  across  the 
street  from  where  Zamudio  worked  and  met  with  co‐
defendant  Joseph  Coltharp.  When  Coltharp  left  the  restau‐
rant, police pulled him over for a traffic violation, and, after 
searching  his  vehicle,  found  a  package  of  narcotics  on  the 
vehicle’s floorboard. In the interim, Zamudio reported back 
to his brother that the drug transaction had been completed 
and that he had collected $15,000 from Rush and Perdue. 
    Last,  in  November  2016,  co‐defendant  Adrian  Bennett 
called  Jose’s  phone,  but  Zamudio  answered.  Bennett  and 
Zamudio  discussed  a  shipment  of  marijuana.  Bennett  told 
Zamudio  that  he  had  “some  change”  (drug  proceeds)  and 
also  needed  “more  of  his  usual”  (marijuana).  In  addition, 
Bennett  stated  that  he  needed  “some  ice  cream”  (metham‐
phetamine). Zamudio relayed this information to his brother 
and then told Bennett to stop by. Bennett said he would do 
so in an hour.  
    Agent Bates averred Zamudio’s other drug‐trafficking ac‐
tivities, including that he had his own customer base in ad‐
dition  to  working  at  the  direction  of  his  brother.  Further, 
Agent  Bates’s  affidavit  identified  Zamudio’s  address  as  64 
N. Tremont Street, that he paid utilities at this address, and 
that his vehicle was routinely parked there overnight. Miss‐
ing from the affidavit—and the reason for this appeal—was 
information that drug‐trafficking activity actually took place 
at  Zamudio’s  residence.  Nevertheless,  Agent  Bates  stated 
4                                                          No. 18‐1529 

that  based  on  his  experience  and  training,  drug  traffickers 
“generally store their drug‐related paraphernalia in the resi‐
dences  or  the  curtilage  of  their  residences,”  and  “drug  traf‐
fickers generally maintain records relating to their drug traf‐
ficking  activities  in  their  residences  or  the  curtilage  of  their 
residences.”  He  further  averred  that  “[t]ypically,  drug  traf‐
fickers  possess  firearms  and  other  dangerous  weapons  at 
their residence to protect their profits, supply of drugs, and 
themselves  from  others  who  might  attempt  to  forcibly  take 
the trafficker’s profits or supply of drugs.” 
                            II. Discussion 
   The  government  argues  that  the  district  court  erred  in 
granting  Zamudio’s  motion  to  suppress  because  the  search 
warrant  established  suﬃcient  probable  cause  to  search 
Zamudio’s  home.  Although  Zamudio  conceded  at  oral  ar‐
gument that Agent Bates’s aﬃdavit was suﬃcient to indicate 
probable cause that he was engaged in a drug‐traﬃcking op‐
eration,  he  argues—as  the  district  court  concluded—that 
there  was  not  a  suﬃcient  nexus  between  the  criminal  con‐
duct and his home. 
    We  review  de  novo  a  district  court’s  determination  of 
probable cause and give great deference to the judgment of 
the magistrate judge who issued the warrant. United States v. 
Haynes, 882 F.3d 662, 665 (7th Cir. 2018) (per curiam); United 
States v. Fifer, 863 F.3d 759, 764 (7th Cir. 2017); see also Illinois 
v. Gates, 462 U.S. 213, 238–39 (1983) (“the duty of a reviewing 
court is simply to ensure that the magistrate had a substan‐
tial  basis  for  …  conclud[ing]  that  probable  cause  existed”) 
(internal  quotations  omitted).  Probable  cause  for  a  search 
warrant exists when the supporting aﬃdavit presents a total 
set  of  circumstances  creating  a  “fair  probability”  that  evi‐
No. 18‐1529                                                           5 

dence of a crime will be found. Gates, 462 U.S. at 238; United 
States v. Bradford, 905 F.3d 497, 503 (7th Cir. 2018). 
    This  circuit  has  consistently  held  that,  for  a  search  war‐
rant,  probable  cause  “does  not  require  direct  evidence  link‐
ing  a  crime  to  a  particular  place.”  United  States  v. Anderson, 
450  F.3d  294,  303  (7th  Cir.  2006);  see  also  United  States  v. 
Aljabari,  626  F.3d  940,  944  (7th  Cir.  2010)  (“we  have  made 
clear  that  direct  evidence  linking  a  crime  to  a  particular 
place,  while  certainly  helpful,  is  not  essential  to  establish 
probable cause to search that place”); United States v. Lamon, 
930 F.2d 1183, 1188 (7th Cir. 1991) (“Warrants may be issued 
even  in  the  absence  of  ‘direct  evidence  linking  criminal  ob‐
jects to a particular site.’”) (citation omitted). Rather, issuing 
judges  may  draw  reasonable  inferences  about  where  evi‐
dence  is  likely  to  be  found  based  on  the  nature  of  the  evi‐
dence  and  the  oﬀense.  United  States  v.  Orozco,  576  F.3d  745, 
749 (7th Cir. 2009); Lamon, 930 F.3d at 1188. Thus, an aﬃda‐
vit submitted in support of a warrant application “need only 
contain  facts  that,  given  the  nature  of  the  evidence  sought 
and  the  crime  alleged,  allow  for  a  reasonable  inference  that 
there  is  a  fair  probability  that  evidence  will  be  found  in  a 
particular  place.”  Aljabari,  626  F.3d  at  944.  “In  the  case  of 
drug dealers,” this circuit has recognized, “evidence is likely 
to be found where the dealers live.” Lamon, 930 F.2d at 1188; 
see also Haynes, 882 F.3d at 666 (“judges may permissibly in‐
fer that evidence of drug dealing is ‘likely to be found where 
the dealer[ ] live[s]’”) (citation omitted).  
    Accordingly,  our  inquiry  is  whether  Agent  Bates’s  aﬃ‐
davit  gave  the  magistrate  judge  suﬃcient  information  sug‐
gesting  a  “fair  probability”  that  evidence  of  a  crime  would 
be  found  at  Zamudio’s  home.  It  did. As  Zamudio  admitted 
6                                                       No. 18‐1529 

at  oral  argument,  the  aﬃdavit  established  a  reasonable 
probability that he had engaged in a drug‐traﬃcking opera‐
tion.  Accord  United  States  v.  Correa,  ‐‐‐  F.3d  ‐‐‐‐,  2018  WL 
5780728, at *8 (7th Cir. Nov. 5, 2018) (“[I]f oﬃcers have prob‐
able cause to arrest someone, there is a good chance they al‐
so have probable cause to search his home for evidence”).  
    Agent Bates had been an FBI Special Agent since January 
2009,  had  participated  in  federal  electronic  wiretap  investi‐
gations,  had  been  involved  in  drug  investigations  and 
searches, and was familiar with the ways narcotics traﬃckers 
conducted their business. Based on Agent Bates’s experience 
and training, he asserted that drug traﬃckers generally store 
their drug‐related paraphernalia and maintain records relat‐
ing  to  their  drug‐traﬃcking  at  their  residences—a  fact  we 
too have recognized. See Lamon, 930 F.2d at 1188. He further 
swore that drug dealers commonly store large sums of drug 
money  and  evidence  of  financial  transactions  from  drug 
sales in their residences. Drug traﬃckers, according to Agent 
Bates,  also  typically  possess  firearms  at  their  residences  to 
protect their profits and drug supplies. 
    Under  the  circumstances,  the  issuing  judge  reasonably 
drew the inference that indicia of drug‐traﬃcking would be 
found at Zamudio’s home. Orozco, 576 F.3d at 749 (“a magis‐
trate  evaluating  a  warrant  application  is  entitled  to  take  an 
oﬃcer’s  experience  into  account  in  determining  whether 
probable cause exists”); see also United States v. Kelly, 772 F.3d 
1072, 1080 (7th Cir. 2014) (law enforcement’s statement “that 
drug dealers are likely to keep contraband in their residenc‐
es”  and  purchase  of  drugs  at  diﬀerent  location  created  a 
“fair probability” that law enforcement would find drugs at 
the residence). This conclusion is consistent with our opinion 
No. 18‐1529                                                            7 

in  Orozco  where  the  only  support  for  the  link  between  a 
high‐ranking  gang  member  and  the  likelihood  of  locating 
drug‐dealing evidence at his home was the FBI agent’s belief 
informed  by  his  ten  years  of  experience  investigating  drug‐
traﬃcking crimes. Id. at 749. In Orozco, we concluded that the 
issuing  magistrate  judge  was  entitled  to  credit  the  FBI 
agent’s  lengthy  experience  and  high  degree  of  confidence 
that  the  sought‐after  evidence  was  likely  to  be  found  at  the 
defendant’s home. Id. at 750. Similarly, at the time he execut‐
ed  the  aﬃdavit, Agent  Bates  had  years  of  experience  in  in‐
vestigating  narcotics  traﬃckers  and  how  they  conduct  their 
business.  He  stated  that  drug  traﬃckers  commonly  conceal 
large sums of money and possess firearms at their residenc‐
es, along with drug‐related paraphernalia. 
    Zamudio  believes  this  ruling  will  endorse  a  categorical 
approach  that  in  every  case  where  a  drug  trafficker  is  in‐
volved, we will uphold a finding of probable cause to search 
the  drug  trafficker’s  residence.  We  have  repeatedly  rejected 
that  approach,  see,  e.g.,  United  States  v.  Wiley,  475  F.3d  908, 
916 (7th Cir. 2007), and we do again now. In the end, proba‐
ble  cause  is  a  practical,  common‐sense  decision  best  left  to 
the  magistrate  judge  issuing  the  search  warrant.  See  Gates, 
462 U.S. at 239. 
    On a final note, although the district court based its deci‐
sion,  in  part,  on  errors  in  the  affidavit  where  Zamudio’s 
name  was  transposed  with  his  brother’s  name,  on  appeal, 
Zamudio does not base his arguments on any resultant con‐
fusion. Indeed, despite the occasional name switching, there 
was  no  confusion  as  to  materially  outcome‐determinative 
facts: Zamudio participated in the drug‐trafficking conspira‐
cy;  he  lived  at  64  N.  Tremont  Street;  and,  based  on  Agent 
8                                                    No. 18‐1529 

Bates’s  training  and experience,  drug  traffickers  store  drug‐
related items at their residences. This was enough to create a 
fair probability that Zamudio’s home contained evidence of 
a crime. 
   Because  we  conclude  that  there  was  probable  cause  to 
search  Zamudio’s  residence,  we  need  not  address  whether 
the good‐faith exception to the exclusionary rule applies. 
                        III. Conclusion 
   We  therefore  REVERSE  the  district  court’s  decision  and 
REMAND  for  further  proceedings  consistent  with  this 
opinion.